DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed Feb. 3, 2022 (hereafter the “2/3 Reply”) has been entered, and Claims 82-85, 98-99, 137 and 148 have been canceled.  
Claims 54, 63-64, 86, 88, 92-94, 100-103, 107, 112, 115, 128-136, and 138-147 remain pending, with Claims 112 and 115 withdrawn from consideration as directed to a non-elected invention (see Office Communication of January 29, 2021).  
Claims 100-102 and 146-147 are withdrawn from consideration as directed to a non-elected species (see below).

Claim Objections
In light of amendments to Claims 54 and 128, the previous objections thereto because of informalities have been withdrawn.   

Claim Interpretation
Each of independent Claims 54 and 63 recites “fusion protein[ ] comprising a donor diversity scaffold domain inserted into a recipient diversity scaffold domain” (emphasis added) where the emphasize portion is interpreted as a product by process limitation wherein the quoted phrase is not limited to the process step recited in the claims.  
Thus the broadest reasonable interpretation in light of the disclosure as meaning a fusion protein comprising a first polypeptide domain (termed “donor diversity scaffold”) within a second polypeptide domain (termed “recipient diversity scaffold”).  This is consistent with the instant specification, such as in Figures 28 and 29 as described on page 13, line 7, to page 14, line 21.  
It is noted that this interpretation encompasses embodiments of a fusion protein wherein a first polypeptide domain (i.e. “donor diversity scaffold”) within a second polypeptide domain (i.e. “recipient diversity scaffold”) is mutated at one or more residues.  Stated differently, there is no requirement that the mutated first polypeptide domain be physically “inserted into” the second polypeptide domain as part of a process.   

Further to the above, each of independent Claims 54 and 63 recites “the donor diversity scaffold domain comprises a donor scaffold and a donor interaction sequence” which has been accorded the broadest reasonable interpretation in light of the instant disclosure as meaning the first polypeptide domain (i.e. “donor diversity scaffold”; see above) comprises 
i) a polypeptide framework (termed “donor scaffold”) “which maintains the secondary structural elements which combine to form the stable core structure of the [donor scaffold] domain” (see e.g. pg 17, lines 24-25, of the instant specification) and 
ii) contiguous or non-contiguous amino acid residues (termed “donor interaction sequence”) that are “presented by the stable core structure of the [donor] scaffold” and “may interact with other molecules and mediate the binding activity of the [donor diversity scaffold] domain, for example binding to a target molecule” (see e.g. pg 18, lines 5-8, of the instant specification). 
And each of independent Claims 54 and 63 recites “the recipient diversity scaffold domain comprises a recipient scaffold and a recipient interaction sequence” (emphasis added) which has been accorded the broadest reasonable interpretation in light of the instant disclosure as explained above with respect to “donor diversity scaffold domain”.  
For clarity, the second polypeptide domain (i.e. “recipient diversity scaffold”) is interpreted as comprising 
i) a polypeptide framework (termed “recipient scaffold”) “which maintains the secondary structural elements which combine to form the stable core structure of the [recipient scaffold] domain” (see e.g. pg 17, lines 24-25, of the instant specification) and 
ii) contiguous or non-contiguous amino acid residues (termed “recipient interaction sequence”) that are “presented by the stable core structure of the [recipient] scaffold” and “may interact with other molecules and mediate the binding activity of the [recipient diversity scaffold] domain, for example binding to a target molecule” (see e.g. pg 18, lines 5-8, of the instant specification). 

Each of amended Claims 54 and 63 recites “a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” (emphasis added), where the term “multiple” is not defined in the instant application and so the broadest reasonable interpretation of the term is as meaning --more than one--.  This is consistent with the specification on page 19, lines 30-32.  

Claim 54 recites “a diverse population of fusion proteins[ ] comprising [ ] a donor interaction sequence and [ ] a recipient interaction sequence[ ] linked [ ] without linkers or with linkers of up to 4 amino acids, [ ] wherein one, two or all three of the donor interaction sequence, the recipient interaction sequence and the linkers are diverse in said population” (emphasis added) where “one, two or all three of the donor interaction sequence, the recipient interaction sequence and the linkers are diverse in said population” is interpreted as a standard for ascertaining the requisite degree of “a diverse population”.  
This interpretation is consistent with the instant disclosure at least as found on pg 31, lines 30-34.  

Claim 54 also recites 
“optionally wherein the fusion proteins are associated with binding partners to form heterodimers” (see last line) 
where the claim elements following “optionally” are interpreted as not required to be in all embodiments of the claimed library.  

Claim 64 recites “[a] binding member comprising a fusion protein according to claim 63 and a partner domain” (emphasis added), which has been according the broadest reasonable interpretation of “a fusion protein” as physically associated with “a partner domain”.  This is consistent with the instant specification, which includes description of “each binding member in the founder library comprising a fusion protein and optionally, a partner domain associated with the fusion protein” (see pg 4, lines 26-27).

Claim 103 has been amended to depend from amended Claim 63, and so Claim 103’s limitation of “the native N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” (emphasis added) is with reference to “the N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” in Claim 63.
Claim 103 is interpreted as further limiting the fusion protein of Claim 63, and so as requiring embodiments of Claim 103 to comprise “native” N and C terminals of “the donor diversity scaffold domain [that] is a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” in Claim 63.  Stated differently, the “the native N and C terminals of the donor diversity scaffold domain” are those that occur naturally or in their “native” state as opposed to those that are created or generated by human intervention (or those that are “artificial” as discussed below with respect to Claim 107).  
This interpretation is consistent with the use of the term “native” in the instant specification (see pg 19, lines 5-16; pgs 24-25, bridging ¶; and pg 89, line 33, to pg 90, line 16, of Example 17).  

Claim 107 has been amended to depend from amended Claim 63, and so Claim 107’s limitation of “artificial N and C terminals generated by cyclisation and linearization of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” (emphasis added) is with reference to “the N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” in Claim 63.
Claim 107 is interpreted as further limiting the fusion protein of Claim 63, and so as requiring embodiments of Claim 107 to comprise “artificial” N and C terminals of “the donor diversity scaffold domain [that] is a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” in Claim 63.  Stated differently, the “artificial N and C terminals [ ] of the donor diversity scaffold domain” are those that do not occur naturally or in their “native” state, but rather are those that are (or equivalent to those) “generated by cyclisation and linearization” as recited in Claim 107.  This interpretation is consistent with the interpretation of Claim 103 above. 
Additionally, Claim 107’s recitation of “artificial N and C terminals generated by cyclisation and linearization of the donor diversity scaffold domain” is interpreted as a product by process limitation wherein the “artificial N and C terminals” are not limited to the process steps recited in the claim.  
Thus the claim is interpreted as reciting --wherein artificial N and C terminals 
 
Claim 140 recites “the integral membrane protein is a[ ] Type I receptor” (emphasis added) which is interpreted as meaning an --integral membrane protein that is a Type I transmembrane protein receptor--.  This is consistent with the understanding in the art as evidenced by Chou et al. (“Prediction of Membrane Protein Types and Subcellular Locations” PROTEINS: Structure, Function, and Genetics 34:137–153 (1999); see e.g. Figs. 1-3) and Hegde et al. (cited in IDS filed Feb. 3, 2022).  
This interpretation is also consistent with the amendment to the specification on page 33, which is within the context of embodiments that “may be an integral membrane protein [such as a] G protein coupled receptor (GPCR) or Type I receptor”.  

Specification
In light of the amendment to page 33 of the specification, the previous objection thereto as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn. 

The disclosure is objected to because of the following informalities:  there are multiple instances of the terms “disulfide” and “disulfides” in addition to instances of the term “disulphide” (as used in amended Claims 54 and 63), which creates confusion regarding whether the different spelling reflects different subject matter.  
Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of the claim interpretation above (see Claim Interpretation section), the previous rejection of Claims 54 and 132-134 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of their cancellation, the previous rejections of Claims 98-99 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 
The previous indication of Claims 129-130 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, was in error and so have been withdrawn.
In light of its cancellation, the previous rejection of Claim 137 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
In light of the claim interpretation above (see Claim Interpretation section), the previous rejection of Claim 140 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 143, the previous rejection of Claims 143-144 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the limitation "the target molecule" in line 3 of each claim has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been previously presented.  

The term “diverse partner domains” in Claim 131 is a relative term which render the claim indefinite.  The term "diverse" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A review of the instant application as filed found no express definition for the term “diverse” nor the term “diverse partner domains”.  
Thus it is unclear whether “diverse partner domains” as recited therein are “diverse” by virtue of “a diverse sequence” (based on pg 31, lines 30-34 of the instant specification) in each partner domain or by virtue of something else, such as the molecular structure of each partner domain (e.g. polynucleotide, polypeptide, lipid, carbohydrate, etc.) or post-translational modification of each (polypeptide) partner domain.  
In light of the foregoing, the skilled artisan is not reasonably apprised of the metes and bounds of Claim 131, which renders it indefinite.  

The term "flexible linker" in Claim 92 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A review of the instant application as filed found no express definition for the term “flexible” nor the term “flexible linker”.  And while the instant specification includes description of “a flexible Gly-Gly-Gly-Gly-Ser (SEQ ID NO: 1) sequence” (see pg 3, lines 2-3), and of “flexible peptides of 5-15 amino acids” (see pg 3, line 17), neither Claim 92 nor the application as filed provides a skilled artisan with an understanding of the range of what other specific peptide sequences are, and are not, “flexible linkers” within the scope of the claim.  
In light of this ambiguity, the skilled artisan is not reasonably apprised of the metes and bounds of Claim 92, which renders it indefinite.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address this rejection, Claim 92 is interpreted as reciting --

Response to Applicant Arguments
Applicant’s arguments in the 2/3 Reply regarding the above rejections (see pgs 10-13) have been fully considered and are not persuasive.   
Regarding the first indefiniteness rejection above, Applicant argues the following (see pg 10): 

    PNG
    media_image1.png
    181
    507
    media_image1.png
    Greyscale

Applicant first asserts that “in this context ‘diverse’ means structurally varied” to one of ordinary skill in the art.  But the instant application as filed does not include the term “structurally varied”.  There is also no instance of the term “structural diversity” in the application as filed.  And to the extent that Applicant is using “diversity” (i.e. a state of being “diverse”) to interpret “diverse”, the argument is not persuasive. 
As for Applicant’s assertion of support from the description of “diverse sequences”, that is not persuasive because such differences in sequences among “fusion protein” members of a population (e.g. partner domains in Claim 131) contradicts Applicant’s statement (above) of encompassing “variation among different sequences among the members of the population” because variation in sequence is not the same as other “variation” (such as post-translational modification of the same amino acid sequence; see pgs 8-9, bridging ¶, of the previous Office Action and above).  
This is particularly not persuasive with respect to Claim 131 because the “partner domains” thereof are not limited to polypeptide sequences.  Instead, those “partner domains” include polynucleotides, lipids, carbohydrates and other molecules (see pg 9, 1st full ¶, of the previous Office Action and above). 
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.  And in the interest of advancing prosecution, it is noted that amending Claim 131 to no longer recite “diverse” would obviate its rejection.  

Regarding the second indefiniteness rejection above, Applicant argues the following (see pgs 10-11): 

    PNG
    media_image2.png
    61
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    140
    507
    media_image3.png
    Greyscale


Applicant first asserts that “[flexible] would be understood to refer to a linker that permits the natural VH-VL pairing [ ] to form an Fv molecule”, which is not persuasive because while dependent Claims 86 and 88 (from which Claim 92 depends) provides for “associated” VL and VH domains, none of Claims 63, 86, 88 or 92 requires forming “an Fv molecule” as Applicant asserts.  Stated differently, and contrary to Applicant’s assertion, none of Claims 63, 86, 88 or 92 includes forming “an Fv molecule” as a standard for ascertaining the requisite degree of “a flexible linker”.  
Instead, and given the actual context of “a flexible linker” that maintains the “associated” VL and VH domains (in Claim 88), it is possible to interpret “a flexible linker” as including those of adequate ‘flexibility’ to maintain the “associated” domains over a range of affinities and/or avidities.  But the claims do not include such a range as a standard for ascertaining the requisite degree of “a flexible linker”.  
Applicant next argues that the “usage of ‘flexible linker’ is familiar in the field of antibody engineering and fusion proteins [in contrast to a linker] which is too short to allow association between the VH and VL domains”.  This is not persuasive because as noted above, the requirement for association between the domains is already present in Claim 88, and that association would be maintained by Claim 92 reciting “connected by a 
Applicant further argues that the term “flexible linker” is present in numerous US patents and patent claims.  This is not persuasive because Applicant has provided no nexus between those instances and the term as used in the instant application.  Indeed it is unknown which, if any, of those instances is relevant to the use of the term in the instant application.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.  And in the interest of advancing prosecution, it is noted that Applicant’s statements may be implemented by amending Claim 92 to include the feature of an scFv molecule (see pg 28, lines 26-28 of the instant specification) as a standard for ascertaining the requisite degree of “a flexible linker”.  

Claim Rejections - 35 USC § 102– Withdrawn
In light of claim amendments and cancellations, the previous rejection of Claims 54, 63-64, 82-86, 88, 92-94, 98-99, 103, 107 and 128-145 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bowdish et al. (US 2003/0232972 A1; published 18 Dec 2003, cited in IDS filed 4 March 2021) has been withdrawn.

Claim Rejections - 35 USC § 103– Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 54, 63, 83-85 and 145 under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2015/0210756 Al; published 7/30/2015) in view of Miura et al. ("Diversification of the lg Variable Region Gene Repertoire of Synovial B Lymphocytes by Nucleotide Insertion and Deletion" Mal Med. 2003 May-Aug; 9(5-8): 166-174; doi: 10.2119/2003-00025.chiorazzi) has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 63 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2015/0210756 Al; published 7/30/2015) in view of Heitz et al. (“Min-21 and Min-23, the Smallest Peptides That Fold Like a Cystine-Stabilized β-Sheet Motif:  Design, Solution Structure, and Thermal Stability”  Biochemistry 1999, 38, 32, 10615–10625, publ. July 23, 1999; https://doi.org/10.1021/bi990821k) and Miura et al. (Mol Med. 2003 May-Aug; 9(5-8): 166-174; doi: 10.2119/2003-00025.chiorazzi), where Torres et al. and Miura et al. were cited in the Restriction Requirement of 10 September 2020.
This rejection has not been previously presented and is necessitated by amendment.    
As an initial matter, it is noted that both Torres et al. and Miura et al. are directed to the alteration of antibody activity by insertions/deletions as a common field of endeavor.
Torres et al. teach a binding molecule, which corresponds to the "binding member" of Claims 54 and 63, wherein a 
"first and/or second binding domains of the binding molecule may comprise an immunoglobulin, for example an antibody, fragment thereof, or derivative thereof. The first and/or second binding domains of the binding molecule may alternatively comprise an alternative scaffold. In one embodiment, the binding molecule may comprise one or more immunoglobulin binding domains and one or more alternative scaffold binding domains" (see pg 7, ¶0061), 

and that 
"the term ‘alternative scaffold’ refers to a single chain polypeptidic framework typically of reduced size (e.g., less than about 200 amino acids) that contains a highly structured core associated with variable domains of high conformational tolerance allowing insertions, deletions, or other substitutions" (emphasis added; see pg 7, ¶0062), 

where “less than about 200 amino acids” is “at least 15 amino acids” in Claim 145.  
They further teach that the "variable domains can be modified to create novel binding interfaces toward any targeted protein" while the scaffolds may be based "on a conventional lg backbone", and the 
"scaffold can be derived from Protein A, in particular, the Z-domain thereof (affibodies), ImmE7 (immunity proteins), BPTI/APPI (Kunitz domains), Ras-binding protein AF-6 (PDZ-domains ), charybdotoxin (Scorpion toxin), CTLA-4, Min-23 (knottins), lipocalins (anticalins), neokarzinostatin, a fibronectin domain, an ankyrin consensus repeat domain, or thioredoxin" (emphasis added; Ibid),  

where the underlined scaffolds correspond to cysteine-rich scaffold domains in the instant specification (see e.g. pg 17, lines 4-8).
Torres et al. also teach libraries of their antibodies (see e.g. pg 9, ¶0082), which corresponds to Claim 54. 
An antibody, or antibody fragment, of Torres et al. as a binding molecule corresponds to a “recipient diversity scaffold” of Claims 54 and 63, and their scaffold derived from a Min-23 knottin is “the donor diversity scaffold domain [that] is a cysteine-rich peptide” of amended Claims 54, 63 and 145.  
Torres et al. do not teach insertion of a Min-23 knottin into an immunoglobulin variable region as recited in amended Claims 54 and 63.  
Heitz et al. teach that Min-23 is a short peptide of “23 residues that correspond to the isolated CSB motif taken from a 28-residue squash trypsin inhibitor” and it contains two disulfide bridges instead of three for the parent protein (see e.g. abstract).  This corresponds to the “multiple disulphide bridges” of Claims 54 and 63.  
Miura et al. teach in-frame nucleotide insertions into immunoglobulin variable regions of B cells (see e.g. Abstract) and that 86% "of the insertions or deletions localize to hypervariable loops of the VH and VL genes" (see e.g. pg 172, left col., first full paragraph, and Figure 3).  Insertion into a variable region corresponds to “the recipient diversity scaffold domain is an antibody variable domain” in amended Claims 54 and 63.
Because Torres et al. teach a binding molecule which comprises an "alternative scaffold" that is "based on a conventional lg backbone" and that can be modified, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the antibodies and antibody fragments (i.e. binding molecules) of Torres et al. by insertion of their Min-23 knottin sequence into a variable region of the antibodies (and antibody fragments) as taught by Miura et al. with the reasonable expectation of successfully expanding the range of Torres et al. binding molecules to include hybrid (i.e. chimeric or fusion) binding molecules comprising knottin sequences within an lg variable region without surprising or unexpected results.  
Additional rationales for the modification and expansion are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of a known technique (of Miura et al.) used with antibodies to improve the similar antibody products (of Torres et al.) in the same way. 

Claims 54, 63-64, 86, 88, 92-94, 103, 107, 128-136 and 138-145 are rejected under 35 U.S.C. 103 as being unpatentable over Bowdish et al. (US 2003/0232972 A1; published 18 Dec 2003, cited in IDS filed 4 March 2021, of record) in view of Horowitz et al. (US 2010/0004134 A1; published January 7, 2010), Torres et al. (as cited above), Heitz et al. (as cited above) and Cochran et al. (US 2014/0073518 A1; published 3/13/2014).  
While Bowdish et al. was applied under 35 U.S.C. 102(a)(1) and 102(a)(2) in the previous Office Action, Horowitz et al., Heitz et al. and Cochran et al. have not been previously cited.  
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, it is noted that Bowdish et al., Horowitz et al., Torres et al. and Cochran et al. are directed to the preparation of combinatorial libraries of recombined polypeptides as a common field of endeavor.  It is further noted that Bowdish et al., Torres et al. and Cochran et al. are directed to use of combinatorial libraries of recombined antibody polypeptides as a common field of endeavor.
Generally, Bowdish et al. teach 
“[i]mmunoglobulins or fragments thereof have a peptide of interest inserted into a complementarity determining region (CDR) of an antibody molecule. The antibody molecule serves as a scaffold for presentation of the peptide and confers upon the peptide enhanced stability” (emphasis added; see pg 1, ¶0006), 
and 
“methods for creation of a library of monoclonal antibodies that can be screened for a desired activity. These methods of making a library include the steps of inserting a nucleic acid molecule encoding a biologically active peptide into, or in place of at least a portion of, one or more CDR regions of a nucleic acid molecule encoding an immunoglobulin heavy or light chain” (see pg 3, ¶0027),

where their “library” is to “a diverse population of fusion proteins” in Claim 54 and each library member is a “fusion protein” of Claim 63.  
Bowdish et al. further teach “an immunoglobulin molecule or fragment thereof is provided which has either a TPO mimetic peptide or EPO mimetic peptide as a replacement for at least one native CDR region” (see pgs 1-2, ¶0008).  
Bowdish et al. also teach the grafting of a TPO mimetic peptide into the heavy chain CDR3 of the tetanus toxoid antibody (and antibody fragments) with random sequences flanking the peptide in either side (see e.g. abstract and Figure 3), where in each of Claims 54 and 63,
the TPO mimetic peptide (with the flanking sequences) is “a donor diversity scaffold domain” (DDSD), with at least a portion of the TPO mimetic peptide being “a donor interaction sequence” (DIS), and at least one of the flanking sequences being “a donor scaffold” (DS),  and 
the heavy chain CDR3 of the tetanus toxoid antibody is “an antibody variable domain” and “a recipient diversity scaffold domain” (RDSD), with non-CDR sequences being “a recipient scaffold” (RS), and at least one of the other CDRs being “a recipient interaction sequence” (RIS).  
Related to Figure 3, Bowdish et al. further teach that 
“the peptide replacing the amino acids of a CDR is an agonist TPO mimetic peptide. One such agonist peptide has at least the sequence IEGPTLROWLAARA (SEQ. ID. N.O. 1). Other sequences are possible for TPO agonist mimetic peptides, which can be found using binding, growth and activation assays known by those skilled in the art and as described herein. Agonist TPO mimetic peptides when positioned in CDR regions can have one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide which become covalently bonded to immunoglobulin framework residues. [ ] Other immunoglobulin molecules or fragments thereof have a CDR region replaced by the TPO mimetic peptides comprising the amino acid sequence of SEQ. ID. NOS: 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, and 49 (see FIG. 5)” (emphasis added; see pg 2, ¶0017).  

Additionally, Bowdish et al. teach 
“[a]nother biologically active peptide that can replace the amino acid residues of a CDR is an agonist EPO mimetic peptide. One such EPO agonist peptide has as its amino acid sequence DYHCRMGPLTWVCKPLGG (SEQ. ID. NO:3). Other amino acid sequences are possible for EPO agonist mimetic peptides, which can be found using binding, growth and activation assays known by those skilled in the art and as described herein. Agonist EPO mimetic peptides when located in CDR regions can also have one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide which become covalently bonded to immunoglobulin [framework] residues. Thus, in particular embodiments provided herein are immunoglobulin molecules (IgG) or fragments (e.g., Fab, ScFv, heavy or light chains) that have a CDR region replaced with a TPO or EPO mimetic peptide” (emphasis added; see pgs 2-3, ¶0015).

The population of various TPO mimetic peptides and agonist EPO mimetic peptides inserted into  immunoglobulin framework residues is “a diverse library as recited in Claim 54.  The EPO agonist peptide of SEQ ID NO:3 without “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide” have “native N and C terminals” of Claim 103.  And the optional “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide” are the “linkers of up to 4 amino acids” in each of Claims 54 and 63 as well as the “artificial N and C terminals” of Claim 107 (see Claim Interpretation section above regarding Claim 107).  
Regarding Claim 145, and as shown in Figure 3, the TPO mimetic peptide of SEQ ID NO:1 is 14 amino acids long with two random XX amino acids on each end for a total of 19 amino acids, while the EPO agonist peptide of SEQ ID NO:3 is 19 amino acids long.  
Bowdish et al. do not teach their mimetic peptides and optional “additional amino acid residues at the amino and/or carboxyl termini of the peptide” as being “a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” as recited in Claims 54 and 63.  
Nonetheless, and regarding Claim 128 and a library of members with “(i) diverse donor interaction sequences and the same recipient interaction sequence”, Bowdish et al. teach examination of a library of individual candidate Fab clones by sequence (see pg 16, ¶¶0171-0173) including two different TPO mimetic sequences (one with the 14 amino acid TPO mimetic sequence of IEGPTLROWLAARA as shown in Fig 3, and a second with a Thr for Ala mutation at position 11 of that sequence, see “clone X2c” in ¶0173), which are “diverse donor interaction sequences” of Claim 128.  And those different mimetic sequences are in the same antibody sequence background, which is “the same recipient interaction sequence” in Claim 128.  
Regarding Claims 129 and 130 and a library of members with “diverse linker sequences”, Bowdish et al. teach “immunoglobulin molecules or fragments thereof have a CDR region replaced by the TPO mimetic peptides comprising the amino acid sequence of SEQ. ID. NOS: 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, and 49 (see FIG. 5)”, where those SEQ ID NOs have different two random XX sequences on each end of the same TPO mimetic sequence of IEGPTLROWLAARA in Figure 5.  The different random XX sequences are “diverse linker sequences” of Claims 129 and 130.  
Regarding Claim 131 and a library of members with “diverse partner domains”, Bowdish et al. teach additional libraries containing TPO mimetic sequences including diverse Fab molecules where “Peptide 1” in the CDR3 of a heavy chain is separately paired with “Peptide 2” in the CDR1 of a light chain, in the CDR2 of a light chain, and in the CDR3 of a light chain (see pg 17, ¶¶0177-0178 and rows 2-4 of Table 1).  The three different light chains are “diverse partner domains” of Claim 131. 
Regarding Claims 132-134 and members “displayed on the surface of a [ ] virus”, “displayed on the surface of a bacteriophage” and “fused to a coat protein of a filamentous phage”, respectively, Bowdish et al. teach displaying antibodies on phages via fusion with the filamentous phage gene III protein, and where the phage contain “the genes encoding that specific antibody” (see pg 6, ¶0078, pg 7, ¶0082, and pg 9, ¶0107) and on the surface of packaged phagemid particles (see pg 7, ¶0082, to pg 8, ¶0087).  
Regarding Claims 64, 135 and 142, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules comprising heavy chain molecules containing TPO mimetic sequences physically associated with light chain molecules, which are each “a partner domain” of Claims 64, 135 and 142.  Further regarding Claim 135, heavy and light chains in an Fab molecule are linked by a disulfide bond.  
Regarding Claims 86, 88, 92 and 94, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules with a heavy chain molecule physically associated with antibody light chain molecules that also contain TPO mimetic peptides (see pg 17, ¶0178 and Table 1).  Regarding the “linker” in Claim 92, heavy and light chains in an Fab molecule are linked by a disulfide bond.  Regarding Claim 94, Table 1 of Bowdish et al. teach replacement of both CDR1 and CDR2 of an antibody light chain. 
Regarding Claim 136, and further to the explanation above with respect to Claim 135, Bowdish et al. teach an F(ab')2 fragment “comprising a region where amino acid residues corresponding to at least a portion of a two complementarity determining regions (CDRS) are replaced with a peptide mimetic selected from the group consisting of an EPO mimetic and a TPO mimetic” (see pg 24, claims 1 and 4), where an F(ab')2 fragment contains two heavy chains and two light chains that are physically associated with each other, and so each heavy chain has the “multiple partner domains” of Claim 136.  
Regarding Claims 138-139, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules a heavy chain and an associated light chain where each contains a TPO mimetic peptide that binds the same cMpl receptor (see e.g. pg 9, ¶¶0110 and 0112) a known integral membrane protein expressed on human platelets (see e.g. pg 15, ¶¶0165-0166).  
Regarding Claim 140, and as explained with respect to Claims 98-99, 103 and 107 above, Bowdish et al. teach EPO mimetic peptides used in the same manner as TPO mimetic peptides.  They further teach the binding of those peptides to the EPO receptor, which is a Type I cytokine receptor (see pg 10, ¶¶0113-0116) as encompassed by Claim 140.  
Regarding Claims 143 and 144, Bowdish et al. teach a single antibody containing “multiple copies of the TPO mimetic peptide within a single light or heavy chain” (see pgs 18-19, ¶0186), with “[c]ombinations where two TPO mimetic peptides were combined within a given heavy chain” (see pg 19, ¶0187 and Table 2).  
As noted above, Bowdish et al. do not teach “a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” as recited in Claims 54 and 63.  Their teachings regarding using an antibody molecule as a “scaffold for presentation” of peptides are re-emphasized (see pg 1, ¶0006; pg 3, ¶0028; pg 6, ¶0066; pgs 14-15, ¶0162; and pg 16, ¶0169).  
Horowitz et al. teach “combinatorial libraries of conformationally constrained polypeptide sequences and their uses” (see pg 1, ¶0002), including “providing a physically selectable display comprising tandem or multimeric assemblies of discrete or random fragments of one or more native or variant polypeptides, or sequences mimicking such fragments, wherein at least some of such assemblies form conformationally constrained polypeptide targets, and wherein at least some of the fragments are other than antibody fragments” (emphasis added; see pg 1, ¶0008).  
Horowitz et al. further define tandem or multimeric assemblies as referring “to two or more polypeptide fragments associated with each other by any means, including conjugation [ ] or by complexing” (emphasis added; see pg 3, ¶0056), where conjugation is defined as referring “to any and all forms of covalent or non-covalent linkage, and include, without limitation, direct genetic or chemical fusion, coupling through a linker or a cross-linking agent, and non-covalent associate” (emphasis added; see pg 3, ¶0055) and fusion is “explicitly encompasses internal fusions, i.e., insertion of sequences of different origin within a polypeptide chain, in addition to fusion to one of its termini” (emphasis added; see pg 3, ¶0057).  Also, the phrase “conformationally constrained polypeptide target” specifically includes “conformational epitopes” (see pg 3, ¶0051).  All of the above is analogous to Bowdish et al.’s insertion of a TPO or EPO into an antibody scaffold as described above.  
Additional correspondence between the teachings of Horowitz et al. and Bowdish et al. include the former’s teaching that “it is possible to present single linear or discontinuous sequences of a target protein on a surrogate scaffold, such that the introduced sequence adopts partial or total conformational elements of the original protein. An example of this approach is described in Example 3” (see pg 6, ¶0092), where Horowitz et al.’s Example 3 presents illustrative TPO and EPO examples (see pg 6, ¶0093) and they further teach that 
“scaffolds include, without limitation, CTLA-4, tandamistat, fibronectin, neocarzinostatin, CMB4-2, lipocalins, T-cell receptor, protein A domain Protein Z), 1m9, designed AR proteins, Zinc finger, pVIII, avian pancreatic polypeptide, GCN4, WW domain, Src homology domain 3 (SH3), Src homology domain 2 (SH2), PDZ domains, TEM-1 B-lactamase, GFP, thioredoxin, staphylococcal nuclease, PHD-finger, C1-2, BPTI, APPI, HPSTI, ecotin, LACI-D1, LDT-I, MTI-II, scorpion toxins, insect defensin A peptide, EETI-II, Min-23, CBD, PBP, cytochrome B562, Ld1 receptor domain A, -crystallin, ubiquitin, transferrin, C-type lectin-like domain, Avimers (Avidia/Amgen) and microproteins (Amunix)” (underlining added; see pgs 6-7, ¶0093-0094),
  
where the underlined scaffolds, including Min-23, correspond to cysteine-rich scaffold domains in the instant specification (see e.g. pg 17, lines 4-8).
Torres et al. teach that Min-23 is a representative member of knottin peptides (as described in the first obviousness rejection above).  
And Heitz et al. teach that Min-23 is a short peptide of “23 residues that correspond to the isolated CSB motif taken from a 28-residue squash trypsin inhibitor” and it contains two disulfide bridges instead of three for the parent protein (see e.g. abstract).  
Cochran et al. teach fusion proteins comprising an engineered knottin peptide where a portion of the knottin peptide is replaced (see e.g. title and abstract).  They further teach that knottin proteins have a characteristic disulfide linked structure and show the cysteines involved as connected by lines in Figure 1D to indicate which Cys residues are linked to each other (see pg 6, ¶0068).  Cochran et al. further teach that 
‘[t]he spacing between Cys residues is important in the present invention, as is the molecular topology and conformation of the engineered loop. The engineered loop may contain RGD to provide an integrin binding loop. These attributes are critical for high affinity integrin binding. The RGD mimic loop is inserted between knottin Cys residues, but the length of the loop must be adjusted for optimal integrin binding depending on the three-dimensional spacing between those Cys residues. For example, if the flanking Cys residues are linked to each other, the optimal loop may be shorter than if the flanking Cys residues are linked to Cys residues separated in primary sequence. Otherwise, particular amino acid substitutions can be introduced that constrain a longer RGD-containing loop into an optimal conformation for high affinity integrin binding” (emphasis added; Ibid). 

Cochran et al. also teach conjugation of a knottin peptide and an Fc portion of a mouse antibody as a fusion protein (see e.g. pgs 4-5, ¶¶0053-0056).  The conjugation of a knottin peptide (with an engineered loop) and an Fc portion of an antibody is analogous to Bowdish et al.’s conjugation of a TPO or EPO mimetic peptide to an antibody.  The analogy includes correspondence of the engineered loop to the mimetic peptide while the flanking knottin residues correspond to Bowdish et al.’s “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the library of antibodies and antibody fragments of Bowdish et al. by engineering loops in a knottin or Min-23 peptide (as the “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide”) to present additional TPO or EPO or other mimetic peptides (as taught by Horowitz et al., Torres et al., Heitz et al. and Cochran et al.) with the reasonable expectation of successfully presenting conformationally constrained peptides and expanding the breadth and scope of Bowdish et al.’s library members for use without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (of Horowitz et al., Torres et al., Heitz et al. and Cochran et al.) for another to obtain predictable results; and as simple use of a known technique (of Horowitz et al., Torres et al. and Cochran et al.) to improve the similar antibody fusion products (of Bowdish et al.) in the same way. 

Response to Applicant Arguments
Applicant’s arguments in the 2/3 Reply (see pgs 14-16) have been fully considered in totality with the record and to the extent they apply to the above rejections.  They are not persuasive.   
Applicant first argues the following (see pg 15): 

    PNG
    media_image4.png
    101
    510
    media_image4.png
    Greyscale

This is not persuasive because contrary to Applicant’s argument, ¶0061 of Torres et al. teach that a “first and/or second binding domains of the binding molecule may [ ] comprise an alternative scaffold” (emphasis added) where “the first and/or second binding domains of the binding molecule may comprise an immunoglobulin, for example an antibody, fragment thereof, or derivative thereof”.  Thus Torres et al. describe an immunoglobulin, antibody or fragment thereof (which corresponds to a “recipient diversity scaffold domain” of the instant claims) that contains “an alternative scaffold” (which corresponds to a “donor diversity scaffold domain” of the instant claims).  
Applicant next argues that Torres et al.’s description of the “alternative scaffold” in ¶0062 “does not suggest inserting another domain to generate the ‘domain within a domain’ molecule of the present claims” (see pg 15, last ¶).  This is not persuasive because Torres et al. describe an immunoglobulin or antibody “scaffold” as containing an inserted “alternative scaffold” of ¶0062 as explained above.  
Applicant further argues, with regard to ¶0062, that “[t]he type and extent of insertion (or deletion/substitution) is not discussed and may be understood to refer to modifications of one or more amino acids; it by no means represents a suggestion that an entire second domain could be inserted within the scaffold molecule” (see pgs 15-16, bridging ¶).  This is not persuasive because Applicant’s assertion of limited “modifications of one or more amino acids” is not supported by evidence and so amounts to a general allegation to limit the cited reference.  Applicant also fails to specifically pointing out how the language of the cited reference supports the allegation.  Moreover, the assertion is contrary to the express wording in ¶0062 of Torres et al. that the alternative scaffold contain “a highly structured core associated with variable domains of high conformational tolerance allowing insertions”, which “tolerance” would not be understood by an artisan having ordinary skill as limiting insertions as Applicant asserts.
Additionally, Applicant’s assertion of “an entire second domain should be inserted within the scaffold molecule” is contrary to the “alternative scaffold” of Torres et al. corresponding to a donor scaffold of the instant claims, and so the assertion is not understood and appears misplaced.
Applicant next refers to ¶0070 of Torres et al. and argues that a “linkage of two domains as a fusion protein is not a teaching to insert one domain within another” (italics in the original; see pg 16, top).  This is not persuasive because ¶0070 of Torres et al. is directed to other embodiments of their disclosure and does not negate the plain teaching of “first and/or second binding domains of the binding molecule may [ ] comprise an alternative scaffold” (emphasis added) as quoted above.  
Applicant also refers to the Examples and drawings of Torres et al. to argue for a limited understanding of their disclosure by an artisan having ordinary skill (Ibid).  This is not persuasive in part because Torres et al. chose to use “comprise”, which is a term that would be recognized as open to combinations beyond those in the Examples and drawings.  Additionally, that artisan would understand the teachings of Torres et al. in the context of other relevant art in the field, including the teachings of Bowdish et al., which include insertion of mimetic peptides with flanking sequences (as a donor scaffold domain) into the heavy chain CDR3 of an antibody and fragments thereof (see previous Office Action and above).  These teachings correspond to Applicant’s ‘domain within another domain’ view of the instant claims.  
Next, Applicant argues the following regarding Miura et al. (see pg 16, 3rd full ¶):

    PNG
    media_image5.png
    58
    493
    media_image5.png
    Greyscale

This is not persuasive because both Torres et al. and Miura et al. are directed to amino acid insertions into immunoglobulins and antibodies.  And the artisan having ordinary skill would recognize their teachings as relevant to each other.  Whether the insertions occur “naturally” (e.g. during a B cell’s response) or by engineering (e.g. the engineering of Torres et al.) does not alter the relevancy of the former to the latter.   
Last, Applicant restates their first argument (addressed above) on page 16, 4th full ¶, which is not persuasive for the reasons provided above.  
In light of the foregoing, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635